Citation Nr: 1136139	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease with duodenal ulcer.

2.  Entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

In September 1981, the Board of Veterans' Appeals (Board) held that the Veteran had honorable active service from December 1965 to December 14, 1967.  Basic entitlement to VA benefits based on service from December 15, 1967 to October 1969 was barred based on the character of the appellant's service during that term.

In a March 1985 decision, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that it was neither incurred in service nor could it be presumed to have been so incurred.  In June 1988, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that a new factual basis had not been submitted to reopen the claim.

In March 1991, the RO declined to reopen the claim because new and material evidence had not been submitted.  An appeal was not perfected.

In a January 2000 decision, the Board determined that new and material evidence had not been received, and reopening of the claim was not in order.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In March 2001, the Court vacated the January 2000 Board decision and remanded the case for compliance with the Veterans Claims Assistance Act of 2000. Thereafter, in July 2001, the Board remanded the case to the RO.  After completion of appropriate development the Board, in a February 2002 decision, again found that new and material evidence had not been received in order to reopen the service connection claim.

The Veteran appealed the Board's February 2002 decision to the Court, and in February 2003, the Court vacated and remanded the case for further explanation regarding compliance with the VCAA.  Subsequently, in an August 2003 decision, the Board again determined that new and material evidence had not been received, and that reopening of the claim was not in order.  The Veteran did not appeal.  Hence, the August 2003 Board decision is final.  38 U.S.C.A. § 7105 (West 2002).

This matter comes before the Board on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2006, a Decision Review Officer hearing was held.  

In December 2007, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease with duodenal ulcer.  At that time, the Board acknowledged that the Veteran was claiming entitlement to service connection for Helicobacter pylori (H. pylori).  The Board noted that H. pylori was not a disease but a type of bacteria.  Hence, the Board found that the claim was not a new claim, but one which fell within the underlying claim to reopen.

The Veteran appealed the December 2007 decision.  In October 2009, the Court issued a Memorandum Decision finding that the Board did not provide an adequate statement of reasons or bases for its rejection of the new evidence.  Accordingly, the Court vacated the Board's December 2007 decision and remanded the matter for further proceedings consistent with its decision.

In May 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  The Board then considered the claim on its merits and denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

The Veteran appealed the Board's May 2010 decision to the Court.  In March 2011, the parties filed a Joint Motion for Vacatur and Partial Remand.  The parties noted that recent VA medical records disclosed several different gastrointestinal diagnoses thought to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, chronic duodenal ulcer, dyspepsia and gastroesophageal reflux disease.  Per VA regulations, this is to be expected in cases of gastrointestinal disability.  See 38 C.F.R. § 4.113 (2010).  Considering this, the Board has recharacterized the issues as stated above.  The joint motion will be discussed in further detail in the remand portion below.  

By Order dated in May 2011, the motion for remand was granted.  The Board's finding that new and material evidence had been received to reopen the claim of entitlement to service connection was not disturbed.  

The Board notes that additional VA treatment records were added to the claims file in July 2010.  These records were apparently printed in connection with a claim of entitlement a permanent and total rating for pension benefit purposes, and show ongoing treatment for various disabilities.  A remand for a supplemental statement of the case concerning the claim of entitlement to service connection for  peptic ulcer disease with a duodenal ulcer would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

In August 2011, the Board sent the Veteran a letter advising of applicable time limits, to include for the submission of additional evidence or argument.  See 38 C.F.R. § 20.1304 (2010).  The Veteran responded that he had no further argument or evidence to submit and wished to waive the 90-day period.  Accordingly, the Board will proceed with the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gastrointestinal disorder, other than peptic ulcer disease with duodenal ulcer, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has peptic ulcer disease with duodenal ulcer that is related to his initial period of active military service or events therein; and there is no evidence of a compensably disabling peptic ulcer within one year following discharge from his initial period of active service.


CONCLUSION OF LAW

Peptic ulcer disease with duodenal ulcer was not incurred in or aggravated during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August and October 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006, VA provided notice how disability ratings and effective dates are determined. The claim was subsequently readjudicated.  Additional VCAA notification was provided in December 2010.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service records, VA medical center records, and private records.  Information in the claims file indicates that the Veteran is currently receiving benefits from the Social Security Administration.  On review, however, Social Security benefits were awarded based on the appellant's age and not disability.  There is no indication that these records are relevant to the issue decided.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the claim).

The Veteran was provided a VA examination in October 2001.  As explained below, the Board does not find credible evidence of continuing symptoms or competent evidence suggesting a relationship between any currently diagnosed peptic ulcer disease/duodenal ulcer and any recognized and qualifying active military service.  Additional examination and opinion on this issue are not warranted.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issue decided herein.  See 38 C.F.R. § 3.159.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic diseases, including peptic ulcer (gastric or duodenal), if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran was seen in March 1966 with complaints of post-prandial abdominal cramps for two weeks.  He reported a two day history of some cramping pain in the lower abdomen.  He had some associated nausea and emesis the evening prior.  A specific diagnosis was not noted.  The Veteran was prescribed Donnatal and Dulcolax.  

The Veteran is not eligible for VA compensation benefits based on his second period of service.  This does not mean, however, that treatment records pertaining to this period are not for consideration.  Basically, these records are considered as post-service.  On review, they do not show a diagnosed ulcer or continuing treatment related to the March 1966 visit.  On discharge examination in August 1969, no relevant abnormalities were noted.  

Private medical record dated in December 1971 shows the Veteran was seen with complaints of epigastric pain for two weeks.  A physical examination record from the Veteran's employer dated in January 1974 shows that he was treated in 1972 by a private provider for a nervous stomach.

In December 1974, the Veteran was admitted to a private hospital with complaints of extreme weakness, abdominal cramps, and the passage of dark stools.  He reported epigastric pain for the past three or four months.  He stated that his general health had been good and other than having measles, chicken pox, and an occasional cold, he had no sicknesses of any consequence.  The final diagnoses were duodenal ulcer with acute hemorrhage, and secondary anemia.

VA records from April 1984 show that the Veteran was hospitalized for peptic ulcer disease with upper gastrointestinal bleeding.  At that time, he reported a past history of peptic ulcer disease that was first diagnosed in 1974 and that he had taken antacids intermittently.  In April 1987, the Veteran was admitted to a VA Medical Center for acute upper gastrointestinal bleeding probably secondary to peptic ulcer disease and secondary anemia.  A previous history of peptic ulcer disease for at least 12 years was noted.  Subsequent records show continued complaints.

During an October 1987 RO hearing, the Veteran testified that he experienced symptoms of abdominal pain, cramping, nausea, and vomiting for approximately one year prior to going to the dispensary.  He said that he was provided antacids during the remainder of his service that alleviated his symptoms.  He said that his service separation examination had been rushed, and they told him what to sign and what not to sign. He reported having symptoms several times a month between 1969 and 1974.

In April 2001, the Veteran was admitted to a VA medical center for complaints of black tarry stools and epigastric pain.  Endoscopy was performed and biopsy was reportedly positive for H. pylori.  Discharge diagnoses were duodenal ulcer and diverticulosis.

The Veteran underwent a VA examination in October 2001.  The claims folder and service records were reviewed.  The examiner noted that the Veteran was seen in March 1965 or 1966 for post-prandial abdominal cramping and that this was the only entry he could find in the military records concerning abdominal complaints. The Veteran was treated and apparently had no further trouble, and there were no further entries.  The examiner noted that the March 1966 symptomatology was not one ordinarily associated with peptic ulcer disease.  The examiner further noted that according to service records, the Veteran's pain was not epigastric but was in the lower abdomen.  Diagnosis was peptic ulcer disease, status post bleed in April.  It was noted that no surgery had been performed and the Veteran was presently symptom free.  The examiner noted that the etiology of the most recent episode in April 2001 appeared to be H. pylori.

In various statements and at the July 2006 Decision Review Officer hearing, the Veteran reported that his stomach problems began during service and he continued to self-medicate until his bleeding ulcer in 1974.  VA medical records show continued treatment for various disabilities including a chronic duodenal ulcer.  

A statement from the Veteran's ex-wife indicates that she was married to the appellant from 1966 to 1979 and during that time he had stomach problems.  At times the pain was so severe he could not eat or sleep and he would grab and hold his stomach and say that he was in a lot of pain.  

A July 2006 statement from the Veteran's mother indicates that peptic ulcer disease was a continuing health problem for the appellant during service and after discharge with little treatment as she understood it.  She indicated that he would write her or call about the illness.  She stated that as of March 1966, he was still complaining about his stomach and was prescribed antacids, but was never tested for the cause of his stomach problem.  The cause was discovered when he was admitted to the VA hospital in April 2001 for H. pylori.  She stated that it appeared to her that it was bothering him while he was in service and still continued after discharge according to his complaint.  She felt he should receive his claim because there was neglect in the diagnosis of his ailment.  

As noted, service treatment records do not show a diagnosis of peptic ulcer disease nor do they support a finding of a chronic in-service disability manifested by ulcers.  That is, while the Veteran was seen one time with abdominal complaints, no follow-up treatment was shown, the complaints were acute and transitory, and they resolved without residuals.

In making this determination, the Board has considered the Veteran's testimony and statements that he had ongoing symptoms during service and following, which he self-treated with antacids.  The Board acknowledges that in some circumstances, lay evidence can establish the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As a layperson, however, the Veteran is not competent to diagnose peptic ulcer disease or duodenal ulcer, but he is competent to report having epigastric and/or abdominal pain during service and continuing thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Notwithstanding, the Board finds that the Veteran's reports are not supported by the overall evidence of record.

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The Board finds, however, that the instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.

In this regard, the Board notes that on reports of medical history completed in March 1967 and August 1969, the Veteran specifically denied having or having had frequent indigestion, or stomach, liver, or intestinal trouble.  At his August 1969 separation examination the Veteran's abdomen and viscera were reported as normal on clinical evaluation.  Findings related to stomach or gastrointestinal complaints were not documented.  On a postservice employment form completed in January 1974, the Veteran denied having a stomach or duodenal ulcer, or any trouble with the stomach, intestines, or bowels.  Additionally, when hospitalized in December 1974, the Veteran did not report a significant history of stomach problems dating back to service.  Rather, he reported a three to four month history of epigastric pain.

The findings on examination in August 1969, as well as the information provided on the associated report of medical history and subsequent hospitalizations, weigh heavily against the credibility of the Veteran's reports of postservice continuity.  

The Board acknowledges the Veteran's testimony at the October 1987 RO hearing that he did not mention anything at separation because they were "rushing him out of the service."  Even assuming the Veteran was rushed, he managed to complete the report of medical history, and checking "yes" would have taken no more time than checking "no"to the questions of whether he had frequent indigestion or stomach trouble.  Further, the absence of documented complaints for several years following his initial period of service weighs against the credibility of his assertions.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board considered the statements from the Veteran's mother and ex-wife.  While they are competent to render their observations, given the findings pertaining to the Veteran's lack of credibility, the Board does not assign these statements any probative value.  

The Board has also considered the Veteran's December 2005 statement, wherein he states that his ex-wife is now a nurse.  The Board observes that her statement is not on letterhead and gives no indication that she is a health care professional.  Even assuming such, the statement merely recites her observations and in no way provides a diagnosis or renders a medical opinion regarding etiology.  

In support of his claim, the Veteran has submitted various articles regarding H. pylori, longstanding stomach complaints, and duodenal ulcers.  This evidence is not specific to the Veteran's case and does not serve to establish an etiological relationship between any current disability and active service.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  

On review, the record does not contain credible evidence of continuing ulcer symptoms during and following service, nor is there competent evidence indicating a causal relationship between any current ulcer disability and the Veteran's initial period of active military service or events therein.  Finally, there is no objective evidence of peptic ulcer disease manifested to a compensable degree within one year following discharge from the Veteran's initial period of active service.

In summary, the preponderance of the evidence is against the claim of entitlement to service connection for peptic ulcer disease with a duodenal ulcer.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

The claim is denied.


ORDER

Entitlement to service connection for peptic ulcer disease with a duodenal ulcer is denied.  


REMAND

As noted, the Veteran's gastrointestinal complaints have been variously diagnosed.  In the March 2011 joint motion, the parties noted that the October 2001 examiner opined that the symptoms in March 1966 were not ordinarily associated with peptic ulcer disease, but offered no opinion with regard to other diagnosed gastrointestinal disorders.  The joint motion indicates that the examiner's silence with regard to other potential diagnoses did not necessarily rule out an association between in-service symptoms and current disability, e.g. gastroesophageal reflux disease.  It was further noted that the record contained no medical nexus evidence with regard to current diagnoses other than peptic ulcer disease.  The parties thus agreed that the Board erred by failing to consider and discuss, with an adequate statement of reasons or bases, whether VA's duty to assist required VA to provide a new medical opinion addressing the etiology of current gastroesophageal reflux disease or any other current gastrointestinal diagnosis of record, to include in medical records generated more recently than the October 2001 examination report.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the Court approved motion a VA examination is needed to address the etiology of any gastrointestinal disability other than peptic ulcer disease with a duodenal ulcer.  

VA medical records were last printed in July 2010.  Additional relevant records since that time should be obtained on remand.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain any relevant VA medical records for the period from July 2010 to the present.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO/AMC should schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  The claims file and a copy of this DECISION and REMAND are to be made available to and reviewed by the gastroenterologist for review.
 
For each and every diagnosed gastrointestinal disorder other than peptic ulcer disease with a duodenal ulcer, the gastroenterologist is to opine whether it is at least as likely as not that the disorder is related to military service or events therein.  The examiner is requested to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a gastrointestinal disorder, other than peptic ulcer disease with a duodenal ulcer.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


